1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Originally numbered claims 1 and 18 (re-numbered claims 1 and 5, respectively) are re-presented in corrected format under 37 CFR 1.121(c):
1. (previously presented) A method for analysing a protein, the method comprising:
i. unfolding a protein into a polypeptide;
ii. tagging lysine residues on the polypeptide with biotin;
iii. stretching the polypeptide on a surface rendering the polypeptide such that the location, distance between and/or order of the biotinylated lysine residues along the polypeptide can be determined;
iv. conjugating the stretched polypeptide with a first oligonucleotide using streptavidin; and
v. contacting the stretched polypeptide conjugated to the first oligonucleotide with a second fluorescent-labelled oligonucleotide complementary to the first oligonucleotide and detecting bound fluorescent-labelled oligonucleotides.
18. (previously presented) A method according to claim 1, wherein the location, distance between and/or order of fluorescent-labelled lysine residues along each polypeptide are compared to an in silico database of location, distance between and/or order of amino acid residues along polypeptides with a known amino acid sequence.
Authorization for this examiner’s amendment was given in an interview with Attorney Robert Smyth on March 4, 2021.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 4, 2021